George Rose Smith, Justice. Fioranelli was convicted by a jury of theft by receiving and was sentenced to three years’ confinement. His only argument is that the testimony does not support the verdict. The proof is sufficient if there is substantial testimony from which the jury could find that Fioranelli had “good reason to believe” that the five guns he bought were stolen property. Ark. Stat. Ann. § 41-2206 (Repl. 1977). On December 30, 1977, after dark, four youths, aged about 20, broke into a residence north of Lake Village and stole guns, a stereo, and whiskey and wine. They drove at once to Fioranelli’s pawnshop at McMillan’s Corner and sold five guns to him. There was testimony that the guns were worth as much as $1,350. The State’s testimony, if believed, supplied many circumstances from which the jury could have found that' Fioranelli had good reason to believe the guns were stolen. Four youngsters drove up to his pawnshop after dark to sell guns of substantial value. They did not bring the guns into the shop, but asked Fioranelli to come outside. Fioranelli had them put the guns in the trunk of his car instead of taking them into the shop. When he closed up that night he took the guns to his home in Mississippi, where they still were when the sheriff called him about the guns on the following night. In buying the guns, Fioranelli paid only $160 for them, a fraction of their value, but he gave a bill of sale reciting a price of $500. In his testimony Fioranelli explained that he expected to sell the guns for $500 and inserted the false amount for income tax purposes. He also told the sheriff initially that he had paid $500 — another falsehood. One of the youths testified that when the matter of serial numbers was mentioned, Fioranelli said he would take care of the serial numbers. On the witness stand Fioranelli insisted that he bought the guns in good faith, but the jury manifestly had a substantial basis for thinking he had many good reasons to believe the guns had been stolen. Affirmed.